DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Muller on 8/30/2021.
The application has been amended as follows: 

1. 	A semiconductor device, comprising: 
a first stack structure including first interlayer insulating layers and first conductive patterns alternately stacked on each other in a first direction; 
first channel structures passing through the first stack structure; 
second channel structures coupled to the first channel structures in a one-to-one manner; 
second conductive patterns surrounding the second channel structures, the second conductive patterns separated from each other and located above the first stack structure, 
wherein each of the second conductive patterns comprises: 
electrode portions stacked in the first direction; 

at least one insulating layer extending between the first stack structure and the bottom surface of the connecting portion; and 
an upper insulating pattern disposed directly on a top surface of the connecting portion.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Zhang, discloses a semiconductor device, comprising: a first stack structure including first interlayer insulating layers and first conductive patterns alternately stacked on each other in a first direction; first channel structures passing through the first stack structure; second channel structures coupled to the first channel structures in a one-to-one manner; second conductive patterns surrounding the second channel structures, the second conductive patterns separated from each other and located above the first stack structure, wherein each of the second conductive patterns comprises: electrode portions stacked in the first direction; at least one connecting portion extending in the first direction to couple the electrode portions, wherein the connecting portion is separated from the first conductive patterns, and has a bottom surface facing the first conductive patterns; at least one insulating layer extending between the first stack structure and the bottom surface of the connecting portion. The prior art of records, individually or in combination, do not disclose nor teach 
The prior art of record, Zhang, discloses a semiconductor device, comprising: a first stack structure including first interlayer insulating layers and first conductive patterns alternately stacked on each other in a first direction; first channel structures passing through the first stack structure; a first slit insulating layer covering a sidewall of the first stack structure; a first vertical conductive pattern formed on a sidewall of the first slit insulating layer; a second vertical conductive pattern on the first vertical conductive pattern and extending in the first direction; a separation insulating layer overlapping a portion of the first stack structure between the first channel structures; a second conductive pattern disposed above the first stack structure and extending towards the second vertical conductive pattern on a sidewall of the separation insulating layer, wherein the second conductive pattern comprises electrode portions stacked in the first direction; and second channel structures passing through the electrode portions of the second conductive pattern. The prior art of records, individually or in combination, do not disclose nor teach “a connecting portion disposed between the second vertical conductive pattern and the separation insulating layer and extending in the first direction to couple the electrode portions” in combination with other limitations as recited in claim 17.
The prior art of record, Zhang, discloses a semiconductor device, comprising: a first stack structure including first interlayer insulating layers and first conductive patterns alternately stacked on each other in a first direction; first channel structures passing through the first stack structure; second conductive patterns on the first stack .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811